UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GREEN HA VEN PRISON PREPARATIVE
 MEETING OF THE RELIGIOUS SOCIETY OF
 FRIENDS, et al.,                                               No. 18-CV-8497 (KMK)

                                     Plaintiffs,                        ORDER
                                V.

 NEW YORK STATE DEPARTMENT OF
 CORRECTIONS AND COMMUNITY
 SUPERVISION, et al.,

                                     Defendants.



KENNETH M. KARAS, United States District Judge:

       At Oral Argument on October 30, 2019, the Court denied Plaintiffs ' Motion for a

Preliminary Injunction (the "PI Motion"). (Dkt. No . 61 .) Before the Court is Plaintiffs' Motion

for Reconsideration of that ruling (the "Motion"). (Dkt. Nos . 62- 63 .) For the following reasons,

Plaintiffs' Motion is denied.

                                               I. Discussion

        "Motions for reconsideration are governed by Federal Rule of Civil Procedure 59( e) and

Local Civil Rule 6.3 , which are meant to ensure the finality of decisions and to prevent the

practice of a losing party examining a decision and then plugging the gaps of a lost motion with

additional matters. " Arthur Glick Truck Sales, Inc. v. Stuphen E. Corp, 965 F. Supp. 2d 402, 404

(S.D.N.Y. 2013) (citation and quotation marks omitted), aff'd, 577 F. App ' x 11 (2d Cir. 2014).

The standard for such motions is "strict" and "should not be granted where the moving party

seeks solely to relitigate an issue already decided." Shrader v. CSX Transp. , Inc., 70 F.3d 255,

257 (2d Cir. 1995); see also In re Gen. Motors LLC Ignition Switch Litig., No. 14-MC-2543,
2017 WL 3443623, at *1 (S.D.N.Y. Aug. 9, 2017) ("It is well established that the rules

permitting motions for reconsideration must be narrowly construed and strictly applied so as to

avoid repetitive arguments on issues that have been considered fully by the [c]ourt." (citation and

quotation marks omitted)). A movant may not "rely upon facts, issues, or arguments that were

previously available but not presented to the court." Indergit v. Rite Aid Corp. , 52 F. Supp. 3d

522, 523 (S.D.N.Y. 2014) (citation omitted). Nor is a motion for reconsideration "the proper

avenue for the submission of new material." Sys. Mgmt. Arts, Inc. v. Avesta Te ch. , Inc., 106 F.

Supp. 2d 519, 521 (S.D.N.Y. 2000). "Rather, to be entitled to reconsideration, a movant must

demonstrate that the [c]ourt overlooked controlling decisions or factual matters that were put

before it on the underlying motion, which, had they been considered might reasonably have

altered the result reached by the court." Arthur Glick Truck Sales, 965 F. Supp. 2d at 405

(citation and quotation marks omitted); Shrader, 70 F.3d at 257 (same). In other words, "[a]

motion for reconsideration should be granted only when the [movant] identifies an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice." Alvarez v. City of New York, No. 11-CV-5464, 2017 WL 6033425 ,

at *2 (S.D.N.Y. Dec. 5, 2017) (quoting Kole! Beth Yechiel Mechil ofTartikov, Inc. v. YLL

Irrevocable Tr. , 729 F.3d 99, 104 (2d Cir. 2013)); see also Indergit, 52 F. Supp. 3d at 523

(same).

          The Court has reviewed the submitted documents. (See Not. of Mot. ; Pis. ' Mem. in

Supp. of Mot. ("Pis.' Mem."); Defs.' Mem. in Opp ' n to Mot. ("Defs.' Mem.") (Dkt. Nos. 62-63 ,

67)). Here, Plaintiffs have identified no intervening change of controlling law, availability of

new evidence, or need to correct a clear error. See Alvarez, 2017 WL 6033425, at *2 . Instead,

Plaintiffs reiterate the same arguments that were expressly considered and rejected in the Court' s



                                                 2
ruling. Because Plaintiffs "seek[] solely to relitigate an issue already decided," Shrader, 70 F.3d

at 257, pointing to no issue that the Court did not expressly consider and no case law or fact that

the Court overlooked, the Motion is denied. See Cyrus v. City of New York, 450 F. App'x 24, 26

(2d Cir. 2011) (affirming denial of motion for reconsideration where the plaintiff "fail [ed] to

point to any case law or other relevant information that the district court overlooked," and his

arguments merely "amount[ed] to a disagreement with the district court ' s conclusions with

respect to the case law that was already before it"); Bryant v. AB Droit Audiovisuels, No. 07-CV-

6395, 2017 WL 2954764, at *2 (S.D.N.Y. July 11, 2017) ("[A] party's disagreement with a

[c]ourt' s decision is simply not a basis for reconsideration."); Women 's Integrated Network, Inc.

v. US Specialty Ins. Co., No. 08-CV-10518, 2011 WL 1347001, at *1 (S.D.N.Y. Apr. 4, 2011)

("The Court will not re-litigate the merits of the underlying dispute on a motion for

reconsideration."), ajf'd, 495 F. App'x 129 (2d Cir. 2012); Grand Crossing, L.P. v. US

Underwriters Ins. Co., No. 03-CV-5429, 2008 WL 4525400, at *4 (S.D.N.Y. Oct. 6, 2008)

("Because [the] [p ]laintiffs present no new factual information or law that requires a different

outcome in the underlying motion, reconsideration is inappropriate." (citation omitted));

Davidson v. Scully, 172 F. Supp. 2d 458, 464 (S.D.N.Y. 2001) ("Although plaintiff might see

this motion as a way to vent his frustration and point out where he believes the Court erred in its

reasoning, that is not the purpose of a Rule 59(e) motion for reconsideration.").

                                           II. Conclusion

       For the foregoing reasons, Plaintiffs' Motion for Reconsideration is denied.

       The Clerk of the Court is respectfully requested to terminate the pending Motion. (Dkt.

Nos. 62- 63).




                                                 3
SO ORDERED.

Dated: December 3:· , 2019
       White Plains, New York

                                      E
                                    ITED STATES DISTRICT JUDGE




                                4
